EXHIBIT Lockup Agreement Agreement made on May 11, 2009, between VALCENT PRODUCTS INC., an Alberta corporation (“Company”, “Corporation”), and u,(“Shareholder”), the parties agreeing that: 1.Recitals.Shareholder is the owner of record and beneficial owner of those certain u shares of the common stock of the Company (the “Subject Shares”) issued on or about May 12, 2009 in connection with a debt settlement agreement effective on March 31, 2009 between the Company and the Shareholder. The Company and Shareholder agree to enter into this Agreement, and Shareholder acknowledges the sufficiency of the consideration received for Shareholder’s agreements herein. 2.
